DETAILED ACTION
This Office Action is in response to a communication made on March 29, 2022
Claims 1-20 are pending in the application.
Claims 1, 8, 13, 15 and 18-19 have been amended by the Applicant
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
.
Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed May 20, 2022, have been fully considered.
The Applicant argues on page 12 that Farrahi does not teach that “the current node has been elected as a leader node and the current node has not received decree promises from at least a preset quantity of nodes" as cited in amended claim 1 The examiner agrees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamport (US Patent Application Pub. No. 2006/0136781 A1).
Regarding claims 1, 15, 19 and 20, Lamport teaches: 
A distributed processing method based on a consistency protocol, applied to a network node device, the method comprising: based on receiving a data operation request, determining, by a current node, that the current node has been elected as a leader node and the current node has not received decree promises from at least a preset quantity of nodes;  (see Fig. 1 and [0008],[0063], Lamport shows a system which maintains consistency using a Paxos algorithm, in which any of the individual devices can act as a leader and seek to propose a given client command for execution by every device in the system (a leader node), where the leader sends a proposal with a proposal number (not received decree promises from at least a preset quantity of nodes), and each of the remaining devices respond to the leader's suggestion of a proposal number with an indication of the last proposal they voted for, if a sufficient number of devices, known as a quorum, vote for the proposal the proposed action is said to have been agreed upon)
transmitting, by the current node that has been elected as the leader node, a decree prepare request including a first decree number, the decree prepare request requesting other nodes to promise to no longer accept a fast write operation initiated by a leader node whose leader number is less than the first decree number the first decree number representing a leader number of a current node, and the leader number representing a number of a decree at which the current node that becomes a leader node is located; and (see [0008],[0064], Lamport shows a leader sends a proposal with a proposal number (a decree prepare request including a first decree number) and each of the remaining devices can then respond to the leader's suggestion of a proposal number with an indication of the last proposal they voted for, or an indication that they have not voted for any proposals. When a peer device receives a proposal and it has not promised to vote for another proposal in the meantime, the device can cast a vote for the proposal, the device can only promise to vote for a proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for (promise to no longer accept a fast write operation initiated by a leader node whose leader number is less than the first decree number)
in response to receiving decree promises from at least a preset quantity of nodes among the other nodes, enabling the fast write operation from a subsequent decree number of a second decree number determined based on the decree promises, each of the decree promises including the first decree number (see [0008],[0064], Lamport shows a leader sends a proposal with a proposal number and each of the remaining devices can then respond to the leader's suggestion of a proposal number with an indication of the last proposal they voted for, and if a sufficient number of devices, known as a quorum, vote for the proposal, the proposed action is said to have been agreed upon (receiving decree promises from at least a preset quantity of nodes), [0096],[0103] shows each device stores the largest proposal number for which they responded to, the largest proposal number they voted for and the value of the corresponding proposal, and, if the device is a leader, it additionally stores the proposal number for the last proposal it issued, the leader can select a proposal number that is higher than any proposal number that was previously used (a subsequent decree number of a second decree number determined based on the decree promises)
wherein based on the fast write operation being enabled, the current node initiates a ballot for the fast write operation from the subsequent decree number while skipping obtaining the decree promises for the subsequent decree number (see [0009], Lamport shows once the leader has learned of prior proposals, it can continually propose a series of client commands that can be executed by the distributed computing system in multiple steps, where each step is one instance of the Paxos algorithm, and the leader need not wait for the devices to vote on a proposed client command for a given step before proposing another client command for the next step (skipping obtaining the decree promises)

Regarding claims 2 and 16, Lamport teaches the method and apparatus of claims 1 and 15 
Lamport shows:
The method according to claim 1, wherein a decree promise includes the first decree number and a previous decree number, the previous decree number indicating that a node transmitting the decree promise has voted for: performing a write operation in a decree corresponding to the previous decree number, the method further comprising determining the second decree number based on previous decree numbers in the decree promises (see [0064],[0008], Lamport shows a receiving device can only promise to vote for a proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for (the previous decree number indicating that a node transmitting the decree promise has voted for), a device should only reject an action if it has responded to another leader's suggestion of a higher proposal number, if a sufficient number of devices, known as a quorum, vote for the proposal, the proposed action is said to have been agreed upon, and each device performs the action (performing a write operation in a decree corresponding to the previous decree number)

Regarding claim 3, Lamport teaches claim 2 
Lamport shows:
The method according to claim 2, wherein each of the decree promises further comprises a previous leader number indicating that the node transmitting the decree promise has voted for a node corresponding to the previous leader number to perform the fast write operation, and wherein the determining the second decree number comprises: determining a first leader number from the received decree promises, the first leader number being a largest value in previous leader numbers or a value appearing most frequently in the decree promises, and determining the second decree number based on first previous decree numbers corresponding to the first leader number (see promises (see [0064], Lamport shows each device tracks the most recent proposal that device voted for. If the device receives a proposal for which it has promised to vote, and it has not promised to vote for another proposal in the meantime, the device can cast a vote for the proposal. A device can only promise to vote for a proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for (leader number being a largest value in previous leader numbers), when promising to vote for a proposal, the device can also transmit to the leader the highest proposal number, that is less than the current proposal number, for which the device has previously promised to vote (determining the second decree number based on first previous decree numbers corresponding to the first leader number)

Regarding claim 4, Lamport teaches claim 2 
Lamport shows:
The method according to claim 2, wherein the determining the second decree number comprises: in response to receiving an (N+1)th previous decree number, determining that a largest value in the previous decree numbers in received (N+1) decree promises is the second decree number, (N+1) being the preset quantity (see [0008],[0064], Lamport shows if a sufficient number of devices, known as a quorum (the preset quantity), vote for the proposal, the proposed action is said to have been agreed upon, where each device tracks the most recent proposal that device voted for. If the device receives a proposal for which it has promised to vote, and it has not promised to vote for another proposal in the meantime, the device can cast a vote for the proposal. A device can only promise to vote for a proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for, when promising to vote for a proposal, the device can also transmit to the leader the highest proposal number, that is less than the current proposal number, for which the device has previously promised to vote (largest value in the previous decree numbers in received (N+1) decree promises is the second decree number)

Regarding claim 5, Lamport teaches claim 2 
Lamport shows:
The method according to claim 2, wherein the determining the second decree number comprises: in response to a quantity of decree promises corresponding to received previous decree numbers being greater than the preset quantity, determining, as the second decree number, a largest value of decree numbers that corresponds to an estimated quantity of votes not less than the preset quantity and that is in the received previous decree numbers (see [0008],[0064], Lamport shows if a sufficient number of devices, known as a quorum (estimated quantity of votes not less than the preset quantity), vote for the proposal, the proposed action is said to have been agreed upon, where each device tracks the most recent proposal that device voted for. If the device receives a proposal for which it has promised to vote, and it has not promised to vote for another proposal in the meantime, the device can cast a vote for the proposal. A device can only promise to vote for a proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for, when promising to vote for a proposal, the device can also transmit to the leader the highest proposal number, that is less than the current proposal number, for which the device has previously promised to vote (the second decree number, a largest value of decree numbers)

Regarding claims 7 and 17, Lamport teaches the method and apparatus of claims 1 and 15
Lamport shows:
The method according to claim 1, further comprising, after the enabling the fast write operation: transmitting a ballot request, the ballot request including a fast write identifier, the first decree number, a third decree number greater than the second decree number, and a decree value corresponding to the third decree number, the ballot request requesting the other nodes to record the decree value in a decree corresponding to the third decree number; and performing a write operation in the decree corresponding to the third decree number in response to receiving at least the preset quantity of votes that comprise votes of the third decree number (see [0009], Lamport shows once the leader has learned of prior proposals, it can continually propose a series of client commands that can be executed by the distributed computing system in multiple steps, where each step is one instance of the Paxos algorithm, and the leader need not wait for the devices to vote on a proposed client command for a given step before proposing another client command for the next step (, a third decree number greater than the second decree number, and a decree value corresponding to the third decree number)

Regarding claims 8 and 18, Lamport teaches the method and apparatus of claims 1 and 15
Lamport shows:
The method according to claim 1, further comprising, prior to determining that the current node has been elected as the leader node: determining whether the current node is the leader node; and writing the data operation request according to preset operations of the consistency protocol in response to determining that the current node is not the leader node (see [0008],[0064], Lamport shows any device can assume to be a leader (the current node is the leader node) and on receiving a client operation request, sends a proposal with a proposal number and each of the remaining devices respond with an indication of the last proposal they voted for, or an indication that they have not voted for any proposals, the device can cast a vote for the proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for, and if a sufficient number of devices/a quorum do not vote/respond for the proposal, the proposed action by the leader is not agreed upon (current node is not the leader node)

Regarding claim 10, Lamport teaches claim 1 
Lamport shows:
The method according to claim 1, further comprising: extracting, in response to receiving a second decree prepare request from a second node, a fourth decree number from the second decree prepare request, the second decree prepare request indicating a request from the second node to other nodes to promise to no longer accept a fast write operation initiated by a leader node whose leader number is less than the fourth decree number, and the fourth decree number representing a leader number of the second node; and comparing the fourth decree number with a second previous leader number stored in the current node, and determining, based on a comparison result, whether to transmit a second decree promise to the second node (see [0008],[0064], Lamport shows any individual device can act as a leader and seek to propose a given client command for execution by every device in the system, where a proposal is sent with a proposal number for a proposal that the leader intends to submit and each of the remaining devices can then respond to the leader's suggestion of a proposal number with an indication of the last proposal they voted for, or an indication that they have not voted for any proposals. When a peer device receives a proposal and it has not promised to vote for another proposal in the meantime, the device can cast a vote for the proposal, the device can only promise to vote for a proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for (indicating a request from the second node to other nodes to promise to no longer accept a fast write operation initiated by a leader node whose leader number is less than the fourth decree number)

Regarding claim 11, Lamport teaches claim 10
Lamport shows:
The method according to claim 10, wherein the determining, based on the comparison result, whether to transmit the second decree promise comprises: discarding the second decree prepare request based on the fourth decree number being less than the second previous leader number; and transmitting the second decree promise to the second node based on the fourth decree number being greater than or equal to the second previous leader number, the second decree promise including the fourth decree number and indicating a promise to no longer accept the fast write operation initiated by the leader node whose leader number is less than the fourth decree number (see Fig. 1 and [0008],[0064], Lamport shows when a peer device receives a proposal and it has not promised to vote for another proposal in the meantime, the device can cast a vote for the proposal, the device can only promise to vote for a proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for, the use of proposal numbers allows the system to achieve correct operation, if it does not, it can be ignored (discarding the second decree prepare request based on the fourth decree number being less than the second previous leader number)

Regarding claim 12, Lamport teaches claim 11
Lamport shows:
The method according to claim 11, wherein the second decree promise further includes a second previous decree number, the second previous decree number indicating that the current node has voted for performing a write operation in a decree corresponding to the second previous decree number (see Fig. 1 and [0008],[0064], Lamport shows a proposal is sent with a proposal number for a proposal that the leader intends to submit and each of the remaining devices can then respond to the leader's suggestion of a proposal number with an indication of the last proposal they voted for (the second previous decree number)

Regarding claim 13, Lamport teaches claim 1 
Lamport shows:
The method according to claim 1, further comprising: extracting, in response to receiving a second ballot request comprising a fast write identifier, a fifth decree number, a sixth decree number greater than the fifth decree number, and a decree value corresponding to the sixth decree number from the second ballot request, the fifth decree number representing a leader number of a transmission node of the second ballot request, and the leader number representing a number of a decree at which the transmission node that becomes the leader node is located; and comparing the fifth decree number with a previous leader number stored in the current node, and determining, based on a comparison result, whether to record the decree value in a decree corresponding to the sixth decree number (see Fig.4 and [0071],[0079] Lamport shows a proposal is sent with a proposal number for a proposal that the leader intends to submit and each of the remaining devices can then respond to the leader's suggestion of a proposal number with an indication of the last proposal they voted for, a device can vote for a function so long as the device has not responded to a suggestion of a new proposal having a larger proposal number than the proposal for which the vote is currently being requested, [0068] shows if the device has cast a vote for a proposal number that is greater than the proposal number used by the leader, the device can ignore the message from the leader (comparing the fifth decree number with a previous leader number stored in the current node), 

Regarding claim 14, Lamport teaches claim 13
Lamport shows:
The method according to claim 13, wherein the determining, based on the comparison result, whether to record the decree value comprises: discarding the second ballot request based on the fifth decree number being less than the previous leader number; and transmitting a vote to the transmission node based on the fifth decree number being greater than or equal to the previous leader number, and performing an operation of recording vote information in the decree corresponding to the sixth decree number, the vote including the sixth decree number and the fast write identifier, and the vote information comprising the fifth decree number, the decree value, and the fast write identifier. (see Fig. 1 and [0008],[0064], Lamport shows when a peer device receives a proposal and it has not promised to vote for another proposal in the meantime, the device can cast a vote for the proposal, the device can only promise to vote for a proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for, the use of proposal numbers allows the system to achieve correct operation, if it does not, it can be ignored (discarding the second ballot request based on the fifth decree number being less than the previous leader number)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lamport, in view of Watanabe (US Patent Application Pub. No. 2012/0254287 A1).
Regarding claim 6: Lamport teaches claim 5
Lamport does not explicitly show:
The method according to claim 5, wherein the determining, as the second decree number, the largest value of decree numbers comprises: ranking the previous decree numbers according to values, and determining that a previous decree number ranked (N+1)th in ascending order is the second decree number, (N+1) being the preset quantity 
Watanabe shows:
The method according to claim 5, wherein the determining, as the second decree number, the largest value of decree numbers comprises: ranking the previous decree numbers according to values, and determining that a previous decree number ranked (N+1)th in ascending order is the second decree number, (N+1) being the preset quantity (see Fig. 1 and [0018],[0002], Watanabe shows a distributed computing system for achieving consensus among the computing devices, Fig.3 and [0107],[0050]-[0052] shows a node sends a proposal using a serial number and receives accept signals and performs a winning consensus judgement step, and executes the instances in the ascending order of the instance serial numbers (number ranked (N+1)th in ascending order is the second decree number)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamporti to incorporate the teaching of Watanabe such that the initiator node determines the highest sequence number from the response messages in ascending order. Doing so would enable more reliable consensus judgement since the system would always select the highest sequence number.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lamport, in view of Junqueira et al (US Patent Application Pub. No. 2009/0165018 A1) hereinafter Junqueira.
Regarding claim 9: Lamport teaches claim 8
Lamport shows:
The method according to claim 8, wherein the preset operations comprise transmitting a first ballot request, and the method further comprises:.. determining, in response to receiving votes with respect to the first ballot request from at least the preset quantity of nodes, that the current node becomes the leader node (see [0008],[0064],[0067], Lamport shows any device can assume to be a leader and sends a proposal with a proposal number and each of the remaining devices can respond with an indication of the last proposal they voted for, or an indication that they have not voted for any proposals, the device can cast a vote for the proposal if the proposal has a larger proposal number than any other proposal the device has previously promised to vote for, if a sufficient number of devices/a quorum vote for the proposal, the proposed action by the leader is agreed upon, and a properly functioning device with the smallest MAC address becomes the next leader (receiving votes with respect to the first ballot request from at least the preset quantity of nodes, that the current node becomes the leader node)
Lamport does not explicitly show:
determining, in response to determining that the current node is not the leader node and based on processing load of the current node whether the current node is to be elected as the leader node; 
writing election information into a decree value of the first ballot request in response to determining that the current node is to be elected as the leader node;
Junqueira shows:
determining, in response to determining that the current node is not the leader node and based on processing load of the current node whether the current node is to be elected as the leader node; writing election information into a decree value of the first ballot request in response to determining that the current node is to be elected as the leader node; (see Fig. 1 and [0002],[0007], Junqueira shows a distributed processing system that relates to election of a leader from a group of processes, such a leader may accomplish tasks or coordinate tasks and allows distributed processing systems to tolerate failures without halting the system upon such an event, [0016],[0020] shows recognition of a failure may trigger a leader election procedure by having a processes broadcasting their process identifiers and most current transaction identifier (whether the current node is to be elected as the leader node; writing election information into a decree value of the first ballot request in response to determining that the current node is to be elected as the leader node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamport to incorporate the teaching of Junqueira such that the initiator node determines based on a trigger event to perform a leader election. Doing so would enable the system to be more reliable and fault tolerant since a node would initiate a leader election procedure based on an event.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458